Exhibit 99.1 THURSDAY, FEBRUARY 2, 2017 SOTHERLY HOTELS INC. ANNOUNCES ACQUISITON OF CONDO HOTEL COMMERCIAL UNIT Williamsburg, Virginia – February 2, 2017 – Sotherly Hotels Inc. (NASDAQ: SOHO) (the“Company”) today announced that the Company has acquired the hotel commercial unit of the Hyde Resort & Residences (the “Resort”) located in Hollywood, Florida for $4.25 million. The hotel commercial unit consists of the designated lobby and front desk areas, offices, and other spaces. In addition, the Company entered into a lease for the 400-space parking garage and meeting rooms of the Resort, as well as an agreement to operate and manage the condominium association.
